Citation Nr: 0736524	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-08 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear 
hearing loss, on appeal from the initial grant of service 
connection.

2.  Entitlement to a compensable evaluation for a scar on the 
left index finger, on appeal from the initial grant of 
service connection.

3.  Entitlement to service connection for numbness of three 
fingers on the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
February 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In September 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Cleveland RO.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  The veteran's right ear hearing loss is noncompensable.  
Audiological evaluation establishes that the veteran's left 
ear hearing loss is consistent with Level II hearing 
impairment, and evidence does not indicate left ear hearing 
impairment at Level X or higher.

3.  The scar on the veteran's left index finger is 
superficial and measures no more than 5 centimeters.  There 
is no limitation of movement, pain, or instability.  

4.  The competent evidence of record does not reflect that 
the veteran has been diagnosed with a current disability that 
is manifested by numbness of three fingers on the left hand.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 
4.85, 4.86, and Diagnostic Code 6100 (2007).

2.  The criteria for an initial compensable disability rating 
for a scar on the left index finger have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2007).

3.  The criteria for entitlement to service connection for 
numbness of three fingers on the left hand have not been met.  
38 U.S.C.A. § 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

VCAA notice requirements apply to all five elements of a 
service connection claim, which include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159(a)-(c) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in April 
2004 and May 2005.  These letters advised the veteran of the 
information necessary to substantiate his claims and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, these letters expressly 
told the veteran to provide any relevant evidence in his 
possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A 
May 2006 letter notified the veteran of the information and 
evidence necessary to establish a disability rating and an 
effective date from which payment shall begin.  See Dingess, 
supra.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA examination 
reports, personal statements, and a transcript of the 
veteran's September 2006 personal hearing.  There is no 
pertinent, outstanding evidence that requires further 
development.  Therefore, the duty to notify and assist having 
been met, the Board turns to the analysis of the veteran's 
claims on the merits.




Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hearing Loss

Service-connected hearing loss is rated under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2007).  Generally, hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  The numeric designation of 
impaired hearing, Levels I through XI, is determined for each 
ear by intersecting the vertical column appropriate for the 
puretone decibel loss and the horizontal row appropriate to 
the percentage of discrimination on Table VI.  See 38 C.F.R. 
§ 4.85.  Table VII is then used to determine the compensation 
rate by combining the Roman numeral designations for hearing 
impairment in both ears.  See 38 C.F.R. § 4.85.

Table VIA may alternately be used for certain exceptional 
patterns of hearing impairment.  For example, when the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a) (2007).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIA is to 
be used, whichever results in the higher numeral, and that 
Roman numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2007).  The resulting levels 
of hearing impairment for each ear will then be applied to 
Table VII.  

When a veteran is only service connected for hearing loss in 
one ear, the nonservice-connected ear will generally be 
evaluated in Table VII as if it had been assigned a Level I 
hearing impairment designation.  38 C.F.R. § 4.85(f).  
However, compensation is payable for hearing loss in both 
ears as if both disabilities were service-connected if (1) 
hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent or more; (2) hearing 
impairment in the nonservice-connected ear, as measured by 
audio thresholds or speech discrimination scores, meets the 
criteria to be considered a disability under 38 C.F.R. § 
3.385; and (3) the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. § 
3.383(a)(3)).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech discrimination scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385. 

According to the September 2004 VA examination report, the 
veteran's left ear puretone thresholds were 15, 10, 35, 65, 
and 55 decibels, for an average of 41 decibels, and his 
speech discrimination score was 88 percent.  His right ear 
puretone thresholds were 15, 15, 10, 30, and 25 decibels, for 
an average of 20 decibels, and his speech discrimination 
score was 96 percent.  

The Board notes that the audio thresholds of the left ear 
meet neither exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86.  Therefore, the veteran's audio threshold 
and speech recognition scores will be applied to Table VI and 
not Table VIA.  

As noted above, the puretone threshold average for the 
veteran's left ear is 41 decibels and the speech 
discrimination score is 88 percent.  When combined on Table 
VI, these numbers produce a Level II designation of hearing 
impairment.  The veteran's nonservice-connected right ear 
will receive a Level I designation, as the puretone and 
speech recognition scores do not satisfy the disability 
criteria of 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.383(a)(3).  
When combined on Table VII, the Level II designation of the 
left ear and the Level I designation of the right ear result 
in a noncompensable disability rating.  

While the veteran's hearing has not been tested since 
September 2004, the veteran testified at his September 2006 
personal hearing that the hearing level in his left ear is 
basically the same as it was at his last examination.  
Moreover, because his right ear is not compensable, his left 
ear hearing loss would have to warrant at least a Level X 
designation on Table VI in order for the veteran to receive a 
compensable disability rating on Table VII.  There is no 
competent medical evidence of record, and there is no lay 
testimony, indicating that hearing in the veteran's left ear 
has so drastically deteriorated since September 2004.  
Therefore, the Board believes that the noncompensable 
disability rating for the veteran's left ear hearing loss is 
proper.  

The evidence in this case fails to show that the veteran's 
left ear hearing loss has caused marked interference with his 
employment beyond that interference contemplated in the 
assigned rating, and the veteran has never been hospitalized 
for this disability.  Therefore, in the absence of evidence 
of an exceptional disability picture, referral for 
consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321(2007).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.
 
Scar on the Left Index Finger

For claims involving the presence of scars that are not on 
the face, head, or neck, the pertinent regulations are 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  Diagnostic 
Code 7801 provides that scars other than on the head, face, 
or neck that are deep or that cause limited motion will be 
rated 10 percent disabling if the area exceeds 6 square 
inches (39 square centimeters).  A 20 percent evaluation will 
be assigned if the area exceeds 12 square inches (77 square 
centimeters).  If the area involved exceeds 72 square inches 
(465 square centimeters), a 30 percent evaluation will be 
assigned.  A 40 percent disability will be warranted if the 
area exceeds 144 square inches (929 square centimeters).  38 
C.F.R. § 4.118.

Under Diagnostic Code 7802, scars, other than head, face or 
neck, that are superficial and that do not cause limited 
motion warrant a 10 percent evaluation if affecting an area 
or areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118.  A superficial scar is one not 
associated with underlying soft tissue damage.

Diagnostic Code 7803 provides for a 10 percent evaluation for 
a scar that is superficial and unstable.  38 C.F.R. § 4.118.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

Under Diagnostic Code 7804, a scar that is manifested as 
superficial and painful on examination will be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118. 

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of the affected part.  
38 C.F.R. § 4.118.

The scar on the veteran's left index finger is currently 
assigned a noncompensable disability rating under Diagnostic 
Code 7802.  This rating is based largely on the September 
2004 VA general and neurological examination reports.  The 
general report notes that the veteran reported sustaining a 
laceration on his left index finger in service.  He reported 
that, after service, he experienced some numbness in the left 
index finger, a pulling sensation with any type of movement 
of the finger, and some itching.  On examination, there was a 
4 centimeter scar present over the distal aspect of the 
palmar surface of the left index finger.  It was vertical in 
appearance and extended into the distal interphalangeal 
joint.  There was no tenderness to the scar.  There was no 
adherence to underlying tissue.  Texture of the skin was a 
little bit shiny and irregular.  There was no ulceration or 
breakdown.  There was no elevation or depression of the scar.  
The scar was superficial.  There was no inflammation, edema, 
or cheloid formation.  It was slightly lighter in color when 
compared to the normal skin.  There were no areas of 
induration or inflexibility of the skin in the area of the 
scar.  There was no limitation of motion, but the veteran 
reported feeling a pulling sensation in the scar when making 
a fist.  However, no decreased movement was noted.  The 
examiner diagnosed laceration of the left index finger with 
residual scar formation.

According to the September 2004 neurological examination 
report, the veteran reported dropping things from his left 
hand for ten or more years.  He stated that he avoids holding 
items with the left index finger due to poor sensation.  On 
examination, there was no limitation of motion in the left 
second finger, where there was a well-healed linear scar 5 
centimeters long in the mid-sagittal line extending to the 
fingertip.  The skin was slightly elevated on the radial 
side.  Neurologically, the veteran's mental status was intact 
to serial 7s.  CN II-XII was intact except for grade II/IV 
hypertensive retinopathy.  There was no dysmetria or tremor, 
and Romberg's test was negative.  The veteran could balance 
on either foot and could tandem walk.  Deep tendon reflexes 
were 1+ throughout.  With downgoing toes, motor was 5/5 in 
all distal muscle groups of the upper extremities and the 
lower extremities.  Sensory was intact distally in upper 
extremities and lower extremities to 2-point discrimination, 
light touch, vibration, and position sense, except 2-point 
discrimination was absent throughout the volar surface of the 
left second finger, even proximal to the proximal 
interphalangeal joint where there was no scar, and light 
touch sensation was absent over the volar surface of the left 
second finger distal to the dorsal interphalangeal joint.  
The examiner diagnosed undifferentiated somatoform disorder 
and sensory loss of the left index finger, secondary to the 
undifferentiated somatoform disorder.

In explaining his conclusions, the examiner stated that the 
veteran sustained a laceration of the left index finger in 
1980.  The veteran believed the finger was sutured and that 
the sutures had to be removed later because of infection.  
Thirteen years later, the veteran began to experience 
numbness in that fingertip.  The service medical records 
confirmed the in-service laceration but indicated that 
sutures were not needed.  Examination of the finger showed a 
well-healed linear scar without parallel suture needle marks, 
consistent with the natural healing of a shallow incision.  
The mid-sagittal location of the incision placed it at least 
8 millimeters distant from either digital nerve.  
Neurological examination showed that the volar aspect of the 
distal left index finger retained normal vibratory sensation 
but lacked light touch sensation (only at the fingertip) and 
2-point discrimination (throughout the volar aspect of the 
index finger, even extending 14 millimeters proximal to the 
most proximal extent of the incisional scar).  The examiner 
stated that there is no neurological explanation for a 
selective sensory loss that begins at the site of a minor 
skin wound many years after wounding, nor is there a 
neurological explanation for a minor skin would causing 
selective sensory loss in skin areas proximal to a minor 
wound.  The examiner concluded that it was less likely as not 
that the numbness in the left index finger was due to the 
service-connected laceration.  

When applying these findings to the applicable diagnostic 
criteria, the Board finds that the noncompensable disability 
rating is the most appropriate for the scar on the veteran's 
left index finger.  Diagnostic Code 7801 only provides for a 
compensable disability rating if a scar is deep or causes 
limited motion and the area exceeds 39 square centimeters.  
The veteran's scar does not satisfy these criteria, however, 
as the general examination report notes the scar to be 
superficial and the neurological examination report states 
that any sensory deficit was not caused by what it 
characterized as a "minor skin wound."  Both examination 
reports expressly noted that there was no limitation of 
motion.  

Nor is a compensable rating warranted under Diagnostic Code 
7802, under which the veteran's scar is currently rated.  
Even though this code applies to scars that are superficial 
and do not cause limited motion, a 10 percent disability 
evaluation is only appropriate if the affected area covers 
929 square centimeters or greater.  In the case at hand, the 
general examination report listed the veteran's scar as being 
four centimeters long and the neurological examination found 
it to be 5 centimeters long, and there is no indication that 
the scar is wide enough to approach the 929 square centimeter 
requirement.  

The Board has also considered whether the veteran would be 
entitled to a compensable rating under Diagnostic Codes 7803 
through 7805.  A compensable rating is not warranted under 
Diagnostic Code 7803, however, as the examination reports do 
not reflect that the veteran's scar is unstable.  Nor is a 
compensable rating under Diagnostic Code 7804 appropriate, as 
the veteran's scar was not painful on examination.  
Diagnostic Code 7805 does not provide the veteran with a 
compensable rating, either, because, as stated above, there 
is no limitation of motion.  Therefore, the Board concludes 
that the scar on the veteran's left index finger is most 
appropriately rated as noncompensably disabling.

The evidence in this case fails to show marked interference 
with employment due to a scar on the left index finger beyond 
that contemplated in the assigned rating, and the veteran has 
never been hospitalized for this disability.  Therefore, in 
the absence of evidence of an exceptional disability picture, 
referral for consideration of an extraschedular evaluation is 
not warranted.  See 38 C.F.R. § 3.321 (2007).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, such as organic diseases of the nervous system, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

Numbness of Fingers on the Left Hand

In the case at hand, the veteran has claimed entitlement to 
service connection for numbness of three fingers on his left 
hand.  As part of this claim, he has stated that this 
numbness might be due to the service-connected scar on his 
left index finger.  This claim must ultimately be denied, 
however, as there is no competent medical evidence of a 
current disability.  

As discussed above, the September 2004 VA neurological 
examination report notes that the veteran's mental status was 
intact to serial 7s.  CN II-XII was intact except for grade 
II/IV hypertensive retinopathy.  There was no dysmetria or 
tremor.  Romberg's test was negative.  The veteran could 
balance on either foot and could tandem walk.  Deep tendon 
reflexes were 1+ throughout.  With downgoing toes, motor was 
5/5 in all distal muscle groups of the upper extremities and 
the lower extremities.  Sensory was intact distally in upper 
extremities and lower extremities to 2-point discrimination, 
light touch, vibration, and position sense, except 2-point 
discrimination was absent throughout the volar surface of the 
left second finger, even proximal to the proximal 
interphalangeal joint where there was no scar, and light 
touch sensation was absent over the volar surface of the left 
second finger distal to the dorsal interphalangeal joint.  
The examiner diagnosed undifferentiated somatoform disorder 
and sensory loss of the left index finger, secondary to the 
undifferentiated somatoform disorder.  

Neurologic findings were clinically normal with respect to 
the other fingers on the veteran's left hand, and no 
disability involving these fingers was diagnosed.  While the 
veteran, himself, has testified to having a current 
disability, the Board notes that only individuals with the 
proper education, training, or expertise can competently 
offer medical diagnoses, statements, or opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The veteran has not 
submitted any other medical evidence demonstrating that he 
has a current disability that is manifested by numbness in 
three fingers on his left hand.  

As stated above, pertinent law and regulations specifically 
limit entitlement to service connection to disability 
resulting from disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  The Court has stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  In the case at 
hand, there is no evidence of a current disability that is 
manifested by numbness of the fingers on the left hand.  
Therefore, without a current diagnosis, the claim of 
entitlement to service connection for numbness in three 
fingers on the left hand must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to a compensable evaluation for left ear hearing 
loss, on appeal from the initial grant of service connection, 
is denied.

Entitlement to a compensable evaluation for a scar on the 
left index finger, on appeal from the initial grant of 
service connection, is denied.

Entitlement to service connection for numbness of three 
fingers on the left hand is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


